Citation Nr: 0125793	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  00-01 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable evaluation for erectile 
dysfunction.  



ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from August 1985 to August 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
erectile dysfunction and assigned a noncompensable rating. 

A claim placed in appellate status by disagreement with the 
original or initial rating awards but not yet ultimately 
resolved, as with the rating for the veteran's disability in 
this case, remains an "original claim" and is not a new claim 
for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations must be 
assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Therefore, as shown on the title page, the Board 
does not characterize the issue of the proper rating for the 
veteran's erectile dysfunction as an increased rating.  

The record shows that a claim for an increased rating for 
diabetes mellitus was also being developed for appellate 
review and that the veteran was furnished a statement of the 
case on this issue in December 1999.  However, in his 
substantive appeal of January 2000, the veteran specifically 
limited his appeal to the issue of entitlement to an initial 
compensable evaluation for erectile dysfunction, as set out 
on the title page.  Thus, this is the only issue properly 
before the Board at this time. 


FINDING OF FACT

The veteran has erectile dysfunction without deformity of the 
penis.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.115b, 
Diagnostic Code 7522 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In the present case, the new, more favorable 
version applies.  

However, a review of the record shows that all pertinent 
medical evidence that has been identified has been obtained 
and considered by the RO.  In his claim for increase of 
August 1999, the veteran advised the RO that he was receiving 
treatment at the VA Medical Center in Long Beach, California 
and these records were obtained by the RO.  Records in 
reference to subsequent VA treatment of the veteran have also 
been obtained and added to the record.  The veteran was also 
afforded VA examinations in September 1999 and October 2000 
in order to ascertain his level of disability.  He was also 
furnished a statement of the case in December 1999 and 
supplemental statements of the case in June 2000 and January 
2001.  These listed the evidence considered, the applicable 
statutory and regulatory criteria and the reasons and bases 
for the RO's decision in his case.  The veteran also 
requested and was scheduled for a travel board hearing at the 
RO in September 2001; however, the veteran failed to report 
for said hearing.  

A review of the present record does not reflect a need for 
any additional evidentiary or procedural development 
including that under the VCAA or its implementing 
regulations, that would possibly benefit the veteran in the 
prosecution of his claim.  The Board finds that the duty to 
assist and notification requirements of the VCAA and its 
implementing regulations have been substantially satisfied.  

Since the appellate record is complete, further development 
would not serve any useful purpose.  Further, as there is no 
additional evidence identified that is relevant to the issue 
at hand, the Board is able to proceed with review of the 
veteran's claim at this time without prejudice to him.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background

The veteran had been service connected for diabetes mellitus 
since 1989 at the 20 percent rate.  The rating for diabetes 
was increased to the 40 percent level effective in 1997.  He 
is also in receipt of special monthly compensation based on 
his loss of use of a creative organ (erectile dysfunction), 
under the provisions of 38 U.S.C.A.
§ 1114(k) and 38 C.F.R. § 3.350.  

In November 1997, the veteran filed a claim for service 
connection for impotency as secondary to his diabetes 
mellitus.  The veteran was scheduled for a VA examination in 
August 1998 and was notified in advance.  However, the 
correspondence, which was sent to the veteran's address of 
record, was returned as undeliverable.  A rating action in 
January 1999, denied the veteran's claim for impotence and 
notice was sent to the veteran's address of record.  

In August 1999, the veteran sought an increased rating for 
his diabetes mellitus.  He underwent VA examination in 
September 1999 and at that time reported a lack of erections 
since 1996, which he attributed to his diabetes.  On 
examination, palpation of the penis, testicles, epididymis 
and spermatic cord was reported as normal by the examiner.  
The examiner also noted  that there was no evidence of 
tenderness, exudates, drainage, discharge or fistula 
formation.  He further stated that erectile function could 
not be adequately assessed on the examination.  However, the 
examiner noted the veteran's history of erectile dysfunction 
and stated that this is a known complication of diabetes 
mellitus.  Based on the foregoing, the rating action in 
November 1999 awarded service connection for erectile 
dysfunction as secondary to diabetes mellitus and assigned a 
noncompensable rating.  The veteran disagreed with the 
assigned rating and the current appeal ensued.  

The veteran's VA outpatient records dated in 1999 are 
negative for any pertinent findings with respect to the 
current claim, although impotency was noted in an October 
1999 outpatient note.  

The veteran was afforded a VA examination in October 2000 by 
the same examiner, who conducted the September 1999 
examination.  The veteran reported very minimal erections.  
Examination findings were essentially the same as on previous 
examination.  The penis, testicles, epididymis and spermatic 
cord were again found to be within normal limits on 
palpation.  Pertinent diagnosis was erectile dysfunction, 
which the examiner again attributed to the veteran's 
diabetes.  

Criteria

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4 (2001).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2001).  

Removal of half or more of the penis is evaluated as 30 
percent disabling under Diagnostic Code 7520.  Glans removal 
is evaluated as 20 percent disabling under Diagnostic Code 
7521.  Penis deformity with loss of erectile power is 
evaluated as 20 percent disabling under Diagnostic Code 7522. 

Pertinent regulations provide that in every instance where 
the schedule does not provide a zero percent evaluation for a 
Diagnostic Code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

Analysis

With respect to the appellate issue, the Board is aware that 
there is not a listed disability rating for erectile 
dysfunction, and the RO has rated the condition analogously 
under a closely related disability.  The diagnostic code 
selected as most closely analogous to the veteran's condition 
is for penis deformity with loss of erectile power is 
Diagnostic Code 7522.  

The Board has reviewed in detail the ratings of the 
genitourinary system in order to determine if some other 
diagnostic code would better match the description of the 
veteran's difficulties.  However, the Board specifically 
finds no other diagnostic code that more closely relates to 
the veteran's difficulties.  Here, the medical evidence of 
record does not show that the veteran has had half or more of 
his penis removed, or that there is evidence of glans 
removal, to warrant consideration of a compensable rating 
under Diagnostic Code 7520 or 7521, respectively.  Under the 
criteria set out in Diagnostic Code 7522, consideration is 
given to the loss of erectile power, such as that experienced 
by the veteran.  Thus, Diagnostic Code 7522 would seem to be 
the proper code under which to rate the veteran's erectile 
dysfunction.  However, under Diagnostic Code 7522, the mere 
showing of loss of erectile power is insufficient to warrant 
a compensable rating.  It is clear from a reading of 
Diagnostic Code 7522 that two distinct elements are required 
for a compensable rating under that code: the veteran must 
have a penile deformity and also a loss of erectile power.  

In this case, there is absolutely no medical evidence to 
support a conclusion that the veteran has any type of 
deformity of the penis.  The two VA examinations and the VA 
outpatient treatment records are negative as to the presence 
of any such deformity.  The veteran has also not even 
contended that such deformity exists.  Thus, given that the 
medical evidence does not reflect that the veteran suffers 
from both penile deformity and loss of erectile power, the 
Board finds that he is properly evaluated at the 
noncompensable level for erectile dysfunction.  In view of 
the absence of objective medical findings showing deformity 
of the penis, the criteria for a 20 percent disability 
evaluation under diagnostic code 7522 are not met.  When the 
requirements for a compensable evaluation are not met, a zero 
(noncompensable) evaluation must be assigned where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code.  38 C.F.R. § 4.31.  

The Board has considered the veteran's principal argument 
that he should receive compensation for the adverse effects 
of his erectile dysfunction.  In this regard, it is once 
again important to note that the veteran is currently 
receiving special monthly compensation due to loss of use of 
a creative organ resulting from his erectile dysfunction.  

As noted in the introduction, this appeal involves the 
assignment of an initial rating following a grant of service 
connection.  Therefore, the Board must consider the 
applicability of a higher rating evaluation for the entire 
period in which the appeal has been pending.  Fenderson, 
supra.  That is, the Court has addressed the distinction 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of entitlement to compensation, 
and a later claim for an increased rating.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based upon the facts found.  This is a 
practice known as assigning "staged" ratings.  In view of the 
holding in Fenderson, the Board has considered whether the 
veteran was entitled to a "staged" rating for the disability 
at issue, as the Court indicated can be done in this type of 
case.  In this regard, the Board finds no evidence of any 
increased levels of disability during the appellate period.  
The record shows that the veteran's condition has remained 
essentially stable from the effective date of service 
connection in 1997 to the present.  Thus, the record in this 
case does not call for any staged ratings under Fenderson.  

Based upon the evidence of record the Board concludes that 
the veteran's service-connected erectile dysfunction is not 
shown to meet or even approximate the criteria for a 
compensable rating.  Accordingly, the criteria for an 
original compensable rating in this case are not met.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

An initial compensable disability rating for erectile 
dysfunction is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

